Citation Nr: 9928445	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for beriberi.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability 
with impaired vision.

4.  Entitlement to service connection for urinary tract 
infection (UTI), essential hypertension with heart disease 
and rheumatoid arthritis.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

As the veteran's case is now being considered by the Board of 
Veterans' Appeals (Board), there is no need to advance his 
case on the docket.

The veteran served on active duty from February 1944 to May 
1946.  He is not shown to have been a prisoner of war (POW) 
of the Japanese government. 

The Board notes that the issues on appeal stem from a 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision dated in March 1997.  The RO denied 
entitlement to service connection for urinary tract 
infection, hypertension, rheumatoid arthritis, and heart 
disease.  The RO also determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for beriberi, impaired 
vision, and impaired hearing.

An historical review of the record shows that in an 
unappealed RO rating decision of May 1979 the RO denied 
service connection for an eye disability with impaired 
vision, hearing loss and beriberi.  

In an unappealed rating decision in February 1991, the RO 
determined that that veteran had not submitted new and 
material evidence to warrant a reopening of his claim of 
entitlement to service connection for an eye disability with 
impaired vision.  

Private medical records dated in October 1997 and May 1998 
submitted directly to the Board included pertinent findings 
regarding issues of essential hypertension with heart disease 
without waiver of initial review by the RO.  Such pertinent 
evidence should be reviewed by the RO prior to appellate 
consideration.  
38 C.F.R. § 20.1304 (1998).  Accordingly, the issue of 
entitlement to service connection for essential hypertension 
with heart disease is addressed in the remand portion of the 
decision.  

Although the veteran submitted pertinent documents directly 
to the Board with respect to other certified issues on appeal 
without waiver of initial review by the RO, such evidence 
appears to be either cumulative or repetitious in nature of 
findings already of record.  Accordingly, remanding this case 
to the RO for review of the added evidence with respect to 
the other remaining issues on appeal would serve no useful 
purpose.  38 C.F.R. §§ 19.37 (1998).

In his substantive appeal, the veteran appears to have raised 
issues of entitlement to service connection for malnutrition, 
disability manifested by dizziness and headaches and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of multiple 
shrapnel wounds.  As such issues have not been properly 
developed for appellate consideration and are not 
inextricably intertwined with the certified issues on appeal, 
they are referred to the RO for formal adjudicatory action.  
(The Board notes that recent documents from the service 
department shows correction of the veteran's service records 
to show he is entitled to the Purple Heart based on wounds 
sustained in service).  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
beriberi and hearing loss when it issued an unappealed rating 
decision in May 1979..

2.  The evidence submitted since the final, unappealed May 
1979 rating decision does not bear directly or substantially 
upon the issue at hand, is either cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claims.

3.  The RO denied reopening the claim of entitlement to 
service connection for an eye disability with impaired vision 
when it issued an unappealed rating decision in February 
1991.

4.  The evidence submitted since the February 1991 rating 
decision does not bear directly or substantially upon the 
issue at hand, is either cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The claims for service connection for UTI and rheumatoid 
arthritis are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final May 1979 rating 
decision wherein the RO denied service connection for 
beriberi and hearing loss is not new and material, and the 
veteran's claim for those benefits has not been reopened.  38 
U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).

2.  Evidence submitted since the final February1991 rating 
decision wherein the RO denied reopening the claim of service 
connection for an eye disability with impaired vision is not 
new and material, and the veteran's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103.

3.  The claims for service connection for UTI and rheumatoid 
arthritis are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1944 to May 
1946.  He is not shown to have been a POW of the Japanese 
government.  

A review of the veteran's service medical records discloses 
they contain no evidence of beriberi, hearing loss, eye 
disability with impaired vision, UTI, and rheumatoid 
arthritis.  A June 1945 examination for separation from 
active service shows uncorrected vision was 20/20, 
bilaterally.  Hearing acuity was reported as 20/20, 
bilaterally.  Genitourinary and musculoskeletal system 
evaluations were normal.  There was no finding of beriberi.

A report of a private medical report dated in January 1956 
referred to the presence of rheumatoid arthritis and 
ankylosing spondylitis.

Affidavits dated in September 1978 from F.D., and M.M.T., 
former service comrades recounted observations of the 
veteran's physical ailments in service; however; they were 
silent for mention of beriberi, hearing loss, an eye 
disability with impaired vision, UTI and rheumatoid 
arthritis.

In a private medical certificate dated in October 1978, 
S.M.O., M.D., noted examining the veteran that month.  
Diagnoses were blurring vision of the right eye, beriberi and 
deafness of the right ear.  However, vision and ear 
examinations were nonrevealing for objectively demonstrated 
hearing loss or eye disability. Musculoskeletal evaluation 
was nonrevealing for objectively demonstrated pertinent 
disability.

An affidavit dated in October 1978 from J.S.O., a former 
service comrade recounted observations of the veteran's 
physical ailments in service; however, it was silent for 
mention of beriberi, hearing loss, an eye disability with 
impaired vision, UTI, essential hypertension with heart 
disease and rheumatoid arthritis.

In May 1979 the RO denied the veteran's claims for 
entitlement to service connection of an eye disability with 
impaired vision, beriberi and hearing loss.

An affidavit dated in August 1981 from S.G.M., a former 
service comrade recounted observations of the veteran's 
physical ailments in service; however, it was silent for 
mention of beriberi, hearing loss, an eye disability with 
impaired vision, UTI, essential hypertension with heart 
disease and rheumatoid arthritis.


A private medical report referred to treatment of recurrent 
articular rheumatism from approximately August to September 
1983.

A private medical record in August 1985 referred to the 
presence of UTI noted in June 1985.

A private medical record from F.G., M.D., in September 1987 
noted treatment between January 1958 and August 1960 for 
rheumatoid arthritis.  

In an October 1987 private medical statement O.A. de M., 
M.D., noted treating the veteran between February 1948 and 
December 1951 for blurring vision of the right eye and joint 
pain due to recurrent arthritis.  No supporting clinical data 
were noted.  The record contains subsequent notice that the 
physician's records were destroyed. 

In April 1990 the RO found that new and material evidence had 
not been submitted warranting a reopening of a claim of 
entitlement to service connection for an eye disorder with 
impaired vision.  

In January 1991, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran noted injuring his right eye due to 
shrapnel wounds in service.

In February 1991 the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for an eye disability with 
impaired vision.  

Added private medical records dated in the 1990's referred to 
cataract surgery.  Also received in November 1996 was a 
private medical statement referring to treatment in late 1983 
for articular rheumatism.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is arthritis or sensorineural hearing loss 
and manifested to a compensable degree within one year 
following separation from active duty, service connection may 
be granted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1996); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).

The Board notes that the determination of whether the veteran 
has a ratable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss would be considered to 
be a disability when the threshold level in any of the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).


Since the record shows that the veteran was not a POW the 
presumptive provisions for diseases specific as to former 
POW's including beriberi and beriberi heart disease under 
38 C.F.R. § 3.309(c) are not for application.

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that: Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for the purpose of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends upon the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  

Also, by this decision, the Board informs the veteran of the 
type of new and material evidence needed to reopen his claim.  
Unlike Graves, the veteran in this case has not put VA on 
notice of the existence of specific evidence that may be both 
new and material, and sufficient to reopen his claim for 
service connection.


I.  Whether new and material evidence has 
been submitted to reopen claims for 
service connection for beriberi, hearing 
loss and eye disability with impaired 
vision.

Analysis

The veteran seeks to reopen his claims for service connection 
for beriberi and hearing loss which the RO last denied when 
it issued an unappealed rating decision in May 1979 and for 
an eye disability with impaired vision which the RO last 
denied when it issued an unappealed rating decision in 
February 1991.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in May 1979 and February 1991 
shows, in essence, that it found that the service medical 
records revealed no complaints, treatment, or diagnosis of 
beriberi, hearing loss and an eye disability with impaired 
vision.  

The post service evidence failed to objectively demonstrate 
beriberi including beriberi heart disease.  Although the 
postservice medical evidence at that time referred to visual 
and hearing disabilities such disabilities were noted many 
years following separation from active duty without any 
competent medical evidence of a nexus with active duty.  

In the case at hand, the Board finds that the evidence added 
to the record fails to objectively demonstrate beriberi 
including beriberi heart disease.  Moreover, there is no 
finding of a hearing loss disability.  Moreover, while the 
added evidence refers to visual disability including surgery 
for cataracts, such findings continue to date from a time 
following separation from active duty without any competent 
medical evidence of a nexus with any incident of active duty. 

Moreover, the Board notes that any evidence noted in the 
medical record which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

It is also significant to note that the veteran's own opinion 
as to the diagnosis and etiology of beriberi, an eye 
disability with impaired vision and hearing loss is of no 
probative value as he is not shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to causation and/or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Clearly, there are medical records with respect to the 
veteran's eye disability which were not previously of record 
and are new in that they were not considered in the 1991 
denial.  Moreover, the Board notes that neither beriberi nor 
hearing loss were noted by the added evidence.  For the 
foregoing reasons the Board notes that the added evidence is 
not both new and material as it does not bear directly and 
substantially on the specific matters under consideration, is 
cumulative or redundant, and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claims.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's 
claims for entitlement to service connection for beriberi, 
hearing loss and an eye disability with impaired vision the 
first element has not been met.  No further analysis of the 
application to reopen the claims is appropriate.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


II. Service connection for UTI and 
rheumatoid arthritis.

Analysis

Following a comprehensive review of the voluminous evidence 
of record, including the veteran's service and postservice 
medical records encompassing private medical records and 
affidavits from former service comrades, the Board finds that 
neither UTI nor a rheumatoid arthritis process was present 
during active service.  


Moreover the post service medical evidence first referring to 
the presence of rheumatoid arthritis and UTI dates from years 
following separation without any competent medical evidence 
of a nexus with the appellant's active service.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995)..

While the veteran presently maintains that he has rheumatoid 
arthritis and UTI which began in service, the Board notes the 
Court has held that a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, but not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, there is no competent medical evidence of a 
pertinent present disability which is linked to active duty.

As competent medical evidence of rheumatoid arthritis and UTI 
with a nexus to the appellant's recognized active service has 
not been presented, the appellant's claims are not well 
grounded.  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for rheumatoid arthritis and UTI is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom.  Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
beriberi, hearing loss and an eye disability with impaired 
vision, the appeal is denied.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for UTI and rheumatoid 
arthritis, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that pertinent private medical records dated 
in October 1997 and May 1998 that were submitted directly to 
the Board from the appellant included pertinent findings 
regarding the issue of essential hypertension with heart 
disease without waiver of initial review by the RO.  Such 
pertinent evidence reflected a diagnosis of moderate 
hypertension within the one year presumptive period following 
separation and should be initially reviewed by the RO prior 
to appellate consideration in order to afford the veteran due 
process with respect to his current claim.  38 C.F.R. 
§§ 20.1304.  


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for essential 
hypertension with heart disease in light 
of the private medical evidence dated in 
October 1997 and May 1998 received at the 
Board without waiver of initial review by 
the RO.  If the RO finds the appellant's 
claim is well-grounded then the RO should 
proceed with the development as defined 
in the paragraphs below.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for hypertension and 
heart disease since service to include 
all records of treatment and evaluations 
from the private physician who noted in a 
statement dated in October 1997, that as 
of his evaluation of the appellant in 
June 1946, the appellant was noted to 
have had moderate hypertension.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
records.

2.  The RO should accord the appellant a 
VA examination by a specialist in 
cardiology in order to determine the 
nature, extent of severity, etiology and 
date of approximate onset of any 
identifiable hypertensive cardiovascular 
disease process.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  Any further indicated 
special tests and studies should be 
undertaken.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  If such an opinion 
can only be based upon speculation, the 
examiner should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for essential 
hypertension with heart disease. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should bee afforded.  

Thereafter, the case should be returned to the RO for final 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


